UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1816


JOHN MCLAIN, United States Of America, ex rel.,

                Plaintiff – Appellant,

          v.

KBR, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00499-GBL-TCB)


Submitted:   July 31, 2015                 Decided:   August 13, 2015


Before WILKINSON and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan K. Tycko, TYCKO & ZAVAREEI LLP, Washington, D.C.; Harry
Litman,   LITMAN    LAW  FIRM,  Pittsburg,   Pennsylvania,   for
Appellants.    John P. Elwood, Craig D. Margolis, Tirzah S.
Lollar, Joshua S. Johnson, VINSON & ELKINS LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John McLain filed a complaint against KBR, Inc., pursuant

the    False       Claims       Act,     31   U.S.C.       §§       3728-33   (2012)       (“FCA”),

asserting         that      KBR    submitted            false       claims    for    payment      in

connection with electrical work it did in Iraq pursuant to a

government         contract.           The     district         court    dismissed         McLain’s

initial complaint, but allowed him to file an amended complaint.

The court then dismissed the amended complaint pursuant to Fed.

R. Civ. P. 12(b)(6).               For the reasons that follow, we affirm the

district court’s order.

       We review de novo a district court’s dismissal under Fed.

R.    Civ.       P.    12(b)(6),         accepting        factual       allegations         in   the

complaint as true and drawing all reasonable inferences in favor

of    the       nonmoving       party.        Kensington         Volunteer     Fire      Dep’t    v.

Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012).                                     To survive

a    Rule       12(b)(6)    motion       to    dismiss,         a    complaint      must    contain

sufficient “facts to state a claim to relief that is plausible

on its face.”              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).          The FCA prohibits any person from knowingly presenting

or    causing         to   be   presented       a       false   or     fraudulent       claim    for

payment, or knowingly making, using, or causing to be made or

used,       a    false     record      or     statement         material      to    a    false    or

fraudulent claim.               31 U.S.C. § 3729(a)(1)(A), (B).                      “To prove a

false claim, a plaintiff must allege four elements: (1) a false

                                                    2
statement or fraudulent course of conduct; (2) made with the

requisite scienter; (3) that is material; and (4) that results

in    a    claim   to    the   [g]overnment.”        United     States     v.    Triple

Canopy, 775 F.3d 628, 634 (4th Cir. 2015), pet. for cert. filed,

No. 14-1440 (June 8, 2015).

          In addition, “claims under the FCA must also meet the more

stringent      particularity      requirement       of   Federal    Rule    of    Civil

Procedure 9(b).”          Id. at 634 (internal quotations omitted).                 In

this context, “Rule 9(b) requires that an FCA plaintiff must, at

a minimum, describe the time, place, and contents of the false

representations, as well as the identity of the person making

the       misrepresentation     and    what    he    obtained      thereby.”       Id.

(internal quotation marks omitted).                 We have thoroughly reviewed

the record and conclude that the district court did not err in

concluding that the amended complaint failed to plead fraud with

the       requisite     specificity.      On    this     basis,     we   affirm    the

district court’s order.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.

                                                                            AFFIRMED




                                          3